UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

 

LANDO & ANASTASI, LLP,

Plaintiff, CIVIL ACTION NO. 1:18-cv-11786

HERCULES CAPITAL, INC.,

Defendant.

 

 

ORDER UNDER FED. R. EVIDENCE 502(d)
WHEREAS, Plaintiff, Lando & Anastasi, LLP (‘Plaintiff’), and Defendant, Hercules

Capital, Inc. (“Defendant”) (collectively, the “Parties”), request that this Court issue an Order
pursuant to Federal Rule of Evidence 502(d) to facilitate production and use of documents in this
proceeding and to protect the Parties against waiver of any privileges or protections attaching to
those documents;

WHEREAS, the Parties may produce documents, answer interrogatories, and provide
testimony and other information that may contain information covered by the attorney-client
privilege or work product protection;

WHEREAS, absent an order from the Court, under certain circumstances, the production
of privileged or protected information can operate as a waiver of any applicable privilege,
protection, and/or immunity with respect to disclosure in this case and other Federal or State
proceedings;

WHEREAS, the Parties desire to expedite and facilitate the production of a large volume

of electronic and hard copy data, information, and documents, and to protect against waiver as a

Client Files/48113/0001/03230325.DOCX
result of the inadvertent disclosure of attorney-client privileged communications or work product
materials;

WHEREAS, Fed. R. Evid. 502(d) states that "[a] federal court may order that the
privilege or protection is not waived by disclosure connected with the litigation pending before
the court - in which event the disclosure is also not a waiver in any other federal or state
proceeding;" and

WHEREAS, this Court finds good cause to issue an order pursuant to Fed. R. Evid.
502(d).

IT IS HEREBY ORDERED that, pursuant to Fed. R. Evid. 502(d), a Party's inadvertent
disclosure or production of any documents or information in this proceeding shall not, for the
purposes of this proceeding or any other proceeding in any other court, constitute a waiver by
that Party of any privilege or protection applicable to those documents, including the attorney-
client privilege, work product protection, and any other privilege or protection recognized by
law.

The provisions of Fed. R. Evid. 502(b) are inapplicable to the production of documents or
information under this Order. Specifically, there has been no waiver if a party discloses
privileged or protected information, inadvertently or otherwise, regardless of whether the party
took reasonable steps to prevent the disclosure or to rectify the error.

Such inadvertently produced documents or information may be considered Confidential
Information under the Confidentiality Agreement simultaneously submitted by the Parties
("Confidentiality Agreement").

Any party receiving any such documents or information shall return them to the

producing party, upon request, within five (5) business days of receiving such request, delete any

Client Files/48 1 13/000 1/03230325.DOCX
versions of the documents it maintains, and make no use of the information contained therein
regardless of whether the receiving party agrees with the claim of privilege and/or work product
protection. Nothing in this Order shall prevent a receiving party from challenging the privilege or
protection asserted by the producing party by following the procedures as described within the
Confidentiality Order. Pursuant to Fed. R. Civ. P. 26, the producing party bears the burden of
establishing the privilege or protection of all such challenged documents. The time periods

herein can be extended if the parties agree in writing.
SO ORDERED.

Dated: Augustl@ , 2019
Boston, Massachusetts J

Honorable Dennis Saylor, IV, U.S.D.J.

Client Files/48113/0001/03230325.DOCX
